                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    MAYRA L. SAEZ-ORTIZ,
                                      1:17-cv-06286-NLH
                       Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                       Defendant.


APPEARANCES:

ADRIENNE FREYA JARVIS
800 NORTH KINGS HIGHWAY
SUITE 304
CHERRY HILL, NJ 08034

     On behalf of Plaintiff

NAOMI B. MENDELSOHN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
Act.    42 U.S.C. § 423, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of disability,

April 16, 2013.    For the reasons stated below, this Court will

reverse that decision and remand the matter for further

proceedings.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On July 11, 2013, Plaintiff, Mayra L. Saez-Ortiz,

protectively filed an application for DIB, 2 alleging that she

became disabled on April 16, 2013.     Plaintiff claims that she

can no longer work as a machine operator and bagger because of

her severe impairments, which include history of concussion/head

injury (with post-concussion syndrome), cervical and lumbar

degenerative disc disease with radiculopathy, carpal tunnel

syndrome and headaches.




physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.


                                   2
      Plaintiff’s initial claim was denied on November 21, 2013,

and upon reconsideration on February 14, 2014.      Plaintiff

requested a hearing before an ALJ, which was held on February

16, 2016.    On August 31, 2016, the ALJ issued an unfavorable

decision.    Plaintiff’s Request for Review of Hearing Decision

was denied by the Appeals Council on July 6, 2017, making the

ALJ’s August 31, 2016 decision final.      Plaintiff brings this

civil action for review of the Commissioner’s decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.      Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”    42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).      Substantial evidence means

more than “a mere scintilla.”    Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).    It means “such relevant evidence as a



                                   3
reasonable mind might accept as adequate to support a

conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.    See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”    Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.    Id. (citing Van Horn v. Schweiker,



                                  4
717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).    In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.   However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.   Sykes, 228 F.3d at



                                 5
262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

       B.   Standard for DIB

       The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.     See 42 U.S.C. §

1382c(a)(3)(A).    Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.    42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

       The Commissioner has promulgated regulations 3 for


3   The regulations were amended for various provisions effective

                                  6
determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done in
          the past (“past relevant work”) despite the severe
          impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not he is capable of
          performing other work which exists in the national
          economy. If he is incapable, he will be found
          “disabled.” If he is capable, he will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.




March 27, 2017. See 82 F.R. 5844. Because the ALJ issued her
decision prior to that effective date, the Court must employ the
standards in effect at the time of her decision.

                                 7
See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).    In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.    See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of history of concussion/head injury (with post-

concussion syndrome), cervical and lumbar degenerative disc

disease with radiculopathy, carpal tunnel syndrome and headaches

were severe.    At step three, the ALJ determined that Plaintiff’s

severe impairments or her severe impairments in combination with

her other impairments did not equal the severity of one of the

listed impairments.    The ALJ then determined that Plaintiff’s



                                  8
residual functional capacity (“RFC”) precluded her from

performing her past work as a machine operator and bagger, but

her RFC rendered her capable of performing work at the sedentary

level, 4 with some limitations in reaching, handling, and stress

level (steps four and five).

     Plaintiff argues that the ALJ erred in two main ways.

Plaintiff contends that the ALJ erred in determining that she

was capable of performing sedentary level jobs because of a

faulty hypothetical question posed to the Vocational Expert

(“VE”).   Plaintiff argues that even though the ALJ found

Plaintiff, who was educated in Spanish and lived most of her

life in Puerto Rico, to be illiterate in English, the ALJ did

not convey that finding to the VE, who then suggested jobs that

require significant proficiency in speaking, writing, and

understanding English.   Plaintiff also argues that the ALJ erred

in her consideration of Plaintiff’s treating physician’s

opinions regarding how long Plaintiff can sit and how well

Plaintiff can utilize her fingers.

     The Court finds that the ALJ did not err in her analysis of



4 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy.”).


                                 9
Plaintiff’s treating physician’s opinions when determining

Plaintiff’s RFC.   However, the Court agrees with Plaintiff that

the ALJ’s determination that Plaintiff is capable of performing

significant jobs that exist in the national economy was based on

an incomplete hypothetical to the VE, and remand is warranted on

that basis.

     1. The ALJ’s assessment of Plaintiff’s treating physician’s
        opinions

     The ALJ determined Plaintiff’s RFC to be the following:

     After careful consideration of the entire record, the
     undersigned finds that the claimant has the residual
     functional capacity to perform sedentary work as defined in
     the DOT and in 20 CFR 404.1567(a) except as follows: she
     can occasionally reach/lift overhead with the left upper
     extremity. She can handle no more than frequently. She
     would be limited to low stress work (defined as routine
     work having no fast production rate pace). She would be
     off-task 5% of the workday (in addition to normal breaks)
     due to her subjective symptoms.

(R. at 61.)   “The ability to perform the full range of sedentary

work requires the ability to lift no more than 10 pounds at a

time and occasionally to lift or carry articles like docket

files, ledgers, and small tools.     Although a sedentary job is

defined as one that involves sitting, a certain amount of

walking and standing is often necessary in carrying out job

duties.   Jobs are sedentary if walking and standing are required

occasionally and other sedentary criteria are met.



                                10
‘Occasionally’ means occurring from very little up to one-third

of the time, and would generally total no more than about 2

hours of an 8-hour workday.   Sitting would generally total about

6 hours of an 8-hour workday.”    SSR 96-9p; see also 20 C.F.R. §

404.1567 (defining “sedentary work”).

      Most unskilled sedentary jobs require good use of both

hands and the fingers, and fine movements of small objects

require use of the fingers to pick or pinch.    Most unskilled

sedentary jobs require good use of the hands and fingers for

repetitive hand-finger actions.    Any significant manipulative

limitation of an individual's ability to handle and work with

small objects with both hands will result in a significant

erosion of the unskilled sedentary occupational base. 5   SSR 96-

9p.

      Plaintiff argues that the ALJ erred in finding she is

capable of sedentary work because it would require her to sit

for two-hour intervals, and her treating physician, Dr. Gorti,

opined in February 2014 that Plaintiff could not sit for

prolonged periods.   She also argues that the ALJ did not address


5 SSR 96-9p also provides, “The ability to feel the size, shape,
temperature, or texture of an object by the fingertips is a
function required in very few jobs and impairment of this
ability would not, by itself, significantly erode the unskilled
sedentary occupational base.”

                                  11
the other medical evidence in the record that does not refute

Dr. Gorti’s opinion.   With regard to her use of her fingers,

Plaintiff argues that the ALJ did not provide any good reason to

reject Dr. Gorti’s opinion that she could only finger items

occasionally.

     A treating physician’s opinions are typically entitled to

“great weight,” but an ALJ may reduce his reliance upon a

treating physician’s opinions if those opinions are inconsistent

with other medical evidence, and if he explains his reasoning.

Plummer v. Apfel, 186 F.3d 422, 439 (3d Cir. 1999)(“[A]n ALJ is

permitted to accept or reject all or part of any medical

source's opinion, as long as the ALJ supports his assessment

with substantial evidence.”); Cotter v. Harris, 642 F.2d 700,

705 (3d Cir. 1981)(“We are also cognizant that when the medical

testimony or conclusions are conflicting, the ALJ is not only

entitled but required to choose between them. . . . [W]e need

from the ALJ not only an expression of the evidence s/he

considered which supports the result, but also some indication

of the evidence which was rejected.”); Chandler v. Commissioner

of Social Sec., 667 F.3d 356, 361 (3d Cir. 2011) (citing 20

C.F.R. §§ 404.1527(e)(1), 404.1546(c); 20 C.F.R. §

404.1527(d)(1)-(2); SSR 96–6p)(other quotations, citations, and



                                12
alterations omitted)(“The ALJ - not treating or examining

physicians or State agency consultants - must make the ultimate

disability and RFC determinations.   Although treating and

examining physician opinions often deserve more weight than the

opinions of doctors who review records, the law is clear . . .

that the opinion of a treating physician does not bind the ALJ

on the issue of functional capacity, and state agent opinions

merit significant consideration as well.”).

     After setting forth a summary of the medical records and

Plaintiff’s reports of her daily living activities, which

included preparing meals, shopping, handling finances, and

handling personal care activities, the ALJ considered the

various opinions of the treating and consultative medical

sources.   As to Dr. Gorti, the ALJ found:

     The undersigned assigns little weight to [Dr. Gorti’s]
     opinion, finding that although the claimant is limited to
     lifting/carrying as suggested by Dr. Gorti, his remaining
     findings generally overestimate the claimant’s functional
     limitations and are inconsistent with her improvement over
     time with physical therapy, appearance at physical
     examinations (including the minimal findings noted in Dr.
     Hoffman's examination) and functional abilities at the
     conclusion of physical therapy (Exhibits 3F, 6F).

(R. at 65.)

     This analysis, when coupled with the ALJ’s decision as

whole in which she specifically articulated the weight she



                                13
afforded each medical source opinion based on the record

evidence, readily satisfies her burden to explain why she

accepted or rejected Plaintiff’s treating physician’s opinion.

     This is especially true for two additional reasons.    First,

Dr. Gorti’s opinions derive from a “check-the-box” form (R. at

531-32), and “[f]orm reports in which a physician’s obligation

is only to check a box or fill in a blank are weak evidence at

best.”   Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993);

Zonak v. Commissioner of Social Sec., 290 F. App’x 493, 497 (3d

Cir. 2008)(affirming the ALJ's rejection of the plaintiff's

treating physician's opinion because it was provided on a check-

box form and no reasons were given in support of the doctor's

conclusion).

     Second, Dr. Gorti’s opinions went directly to the elements

of Plaintiff’s RFC, which is a finding expressly reserved to the

Commissioner, and it is not for a treating medical source or

consultative examiner to determine.   20 C.F.R. §§

404.1527(d)(2), 404.1546(c).   The Court therefore finds that the

ALJ did not err in her consideration of the medical evidence

regarding Plaintiff’s ability to sit and use her fingers.

     2. The ALJ’s hypothetical to the VE at step five

     At step five of the sequential step analysis, the burden is



                                14
on the Commissioner to show that an individual’s impairments do

not prevent her from performing other work that exists in the

national economy, considering her RFC together with the

vocational factors of age, education, and work experience.    20

C.F.R. § 404.1520(f).    In making that determination, an ALJ will

rely on the Dictionary of Occupational Titles (DOT), as well as

testimony from VEs, for information about the requirements of

work in the national economy.    SSR 00-4p.

     Occupational evidence provided by a VE generally should be

consistent with the occupational information supplied by the

DOT, but when there is an apparent unresolved conflict between

VE evidence and the DOT, the ALJ must elicit a reasonable

explanation for the conflict before relying on the VE evidence

to support a determination about whether the claimant is

disabled.   Id.   The ALJ must then explain in her decision how

she resolved the conflict.    Id.

     In this case, the ALJ determined that Plaintiff was not

capable of performing her past work as a machine operator and

bagger, which are medium exertion level jobs.    The ALJ noted

that a transferability of skills analysis was not necessary

because any skills Plaintiff obtained from her previous

employment were immaterial to the sedentary work level, which



                                    15
the ALJ determined Plaintiff retained the RFC to perform.   With

regard to the other vocational factors of age and education, the

ALJ found that Plaintiff was a younger individual – 36 years old

on the date of disability – and the ALJ found that even though

Plaintiff received some post-high school education, it was in

Spanish, and Plaintiff utilized an interpreter at the hearing.

The ALJ therefore determined that because Plaintiff was not able

to communicate in English, 6 she was considered to be illiterate

in English. 7



6 When making that determination, the ALJ also noted that one
doctor’s notes indicated that Plaintiff spoke English fluently.
(R. at 66.) The Court will address this finding below. See
infra note 12.

7   20 C.F.R. § 404.1564(b)(5) and (6) provides:

     (5) Inability to communicate in English. Since the ability
to speak, read and understand English is generally learned or
increased at school, we may consider this an educational factor.
Because English is the dominant language of the country, it may
be difficult for someone who doesn't speak and understand
English to do a job, regardless of the amount of education the
person may have in another language. Therefore, we consider a
person's ability to communicate in English when we evaluate what
work, if any, he or she can do it. It generally doesn't matter
what other language a person may be fluent in.

     (6) Information about your education. We will ask you how
long you attended school and whether you are able to speak,
understand, read and write in English will also consider other
information about how much formal or informal education you may
have had through previous work, community projects, hobbies, and
any other activities, which might help you to work.


                                  16
     The ALJ’s assessment of Plaintiff’s education – i.e.,

Plaintiff’s illiteracy in English – and how the ALJ described

Plaintiff’s education to the VE is the crux of this aspect of

Plaintiff’s appeal.   At the hearing, the ALJ posed the following

hypothetical to the VE:

     Ms. Morocco, please assume an individual having the
     Claimant's age, education and past work that you described.
     Please assume that this individual is limited to sedentary
     work as defined under the [Dictionary of Occupational
     Titles]. This individual can perform no more than
     occasional overhead lifting and reaching with the left
     upper extremity. This individual is limited to no more than
     frequent handling. This individual would require a low
     stress job and I'll define that as a routine job consistent
     with unskilled work and having no fast production pace. Can
     this individual perform Claimant[‘s] past work?

(R. at 109.)   The VE answered “no,” and stated that the

hypothetical individual described by the ALJ could perform the

sedentary level jobs of document preparer (DOT 249.587-018),

taper for electronic components (DOT 017.684-010), and envelope

addresser (DOT 209.587-010).   (R. at 110.)   As pointed out by

Plaintiff, the DOT 8 classifies these jobs with a language


8 “The DOT is a vocational dictionary that lists and defines all
jobs available in the national economy and specifies what
qualifications are needed to perform each job.” Zirnsak v.
Colvin, 777 F.3d 607, 617 (3d Cir. 2014) (citing Appendix C,
Dictionary of Occupational Titles, available at
www.occupationalinfo. org/appendxc_1.html) (other citations
omitted). The qualification categories listed by the DOT for
each job include the job’s Strength level, General Educational
Development (“GED”) level, and its Specific Vocational

                                17
development level of 2, which requires:

     Reading: Passive vocabulary of 5,000-6,000 words. Read at
     rate of 190-215 words per minute. Read adventure stories
     and comic books, looking up unfamiliar words in dictionary
     for meaning, spelling, and pronunciation. Read instructions
     for assembling model cars and airplanes.

     Writing: Write compound and complex sentences, using
     cursive style, proper end punctuation, and employing
     adjectives and adverbs.

     Speaking: Speak clearly and distinctly with appropriate
     pauses and emphasis, correct pronunciation, variations in
     word order, using present, perfect, and future tenses.

DOT, Appendix C.

     Plaintiff argues that the ALJ did not present a proper

hypothetical to the VE regarding the vocational factor of

education so that the VE could either modify her testimony

regarding the jobs Plaintiff was capable of performing, or

explain the apparent conflict between the language level

required by the suggested jobs and Plaintiff’s educational

level, which the ALJ deemed to be commensurate with illiteracy.

Because the VE was left in the dark as to Plaintiff’s apparent




Preparation (“SVP”) level. Strength level “reflects the
estimated overall strength requirement of the job.” GED
measures the “those aspects of education (formal and informal)
which are required of the worker for satisfactory job
performance.” GED is broken into three categories: (1)
reasoning development, (2) mathematical development, and (3)
language development. Reasoning levels in the DOT range from
level 1 to level 6.

                               18
lack of English language skills, Plaintiff argues that the ALJ

failed to fulfill her obligation under SSA regulations to elicit

a reasonable explanation for the conflict from the VE, and then

explain how she resolved the conflict in her decision.

     The Court agrees.   The only testimony at the hearing

regarding Plaintiff’s education is that she has a high school

education and two years of college.   (R. at 81.)   The hearing

transcript contains no testimony that Plaintiff’s education was

entirely in Spanish in Puerto Rico.   The only indication as to

Plaintiff’s education relative to her literacy level in English

is Plaintiff’s use of an interpreter at the hearing.    Thus, when

the ALJ asked the VE to consider a hypothetical individual with

Plaintiff’s “education,” the only information as to Plaintiff’s

education available to the VE on which to base her testimony was

that Plaintiff completed two years of college and required the

assistance of an interpreter at the hearing.

     The ALJ’s hypothetical presents one problem that compounds

into a second problem.   First, the ALJ’s hypothetical does not

fully apprise the VE of Plaintiff’s education, which is a

vocational factor that the ALJ must consider in tandem with

Plaintiff’s RFC.   See 20 C.F.R. § 404.1520(f).   Second, in her

decision the ALJ determined that Plaintiff was illiterate in



                                19
English, and that Plaintiff was capable of performing the three

jobs suggested by the VE.    The ALJ failed, however, to reconcile

Plaintiff’s illiteracy with the language development levels of

the jobs suggested by the VE, who based her testimony on the

incomplete hypothetical.    This is in contravention of the

regulations and Third Circuit law.    See SSR 00-4p; Zirnsak v.

Colvin, 777 F.3d 607, 617 (3d Cir. 2014) (internal quotations

and citations omitted) (“As a general rule, occupational

evidence provided by a VE should be consistent with the

occupational evidence presented in the DOT,” and to ensure

consistency “an ALJ is required to (1) ask, on the record,

whether the VE’s testimony is consistent with the DOT, (2)

elicit a reasonable explanation where an inconsistency does

appear, and (3) explain in its decision how the conflict was

resolved.”).

     Defendant argues that the ALJ did not err in these two

ways, but even if she did, those errors do not warrant remand,

because: (1) the Medical–Vocational Guidelines, or “Grids,” 9




9 The Grids is a group of clear rules that dictate a finding of
disabled or not disabled based on a claimant’s vocational
factors (age, education, and work experience) and individual
RFC. See Medical–Vocational Guidelines of Appendix 2 of 20
C.F.R. pt. 404, subpt. P, app. 2.


                                 20
instruct that the inability to communicate in English has the

least significance when a claimant is found to be able to work

at the sedentary, unskilled level; 10 (2) the VE considered

Plaintiff’s illiteracy because she saw the interpreter at the

hearing; (3) Plaintiff’s past work had the same language level

as the jobs suggested by the VE; and (4) counsel for Plaintiff

never questioned the VE at the hearing about the impact of

Plaintiff’s English skills.    Defendant further argues that

Plaintiff’s basis for reversal cannot be countenanced because

under Plaintiff’s theory every non-English speaking claimant

would be deemed disabled simply because they could never meet

even the lowest language proficiency level in the DOT. 11


10“While illiteracy or the inability to communicate in English
may significantly limit an individual's vocational scope, the
primary work functions in the bulk of unskilled work relate to
working with things (rather than with data or people) and in
these work functions at the unskilled level, literacy or ability
to communicate in English has the least significance. Similarly
the lack of relevant work experience would have little
significance since the bulk of unskilled jobs require no
qualifying work experience. Thus, the functional capability for
a full range of sedentary work represents sufficient numbers of
jobs to indicate substantial vocational scope for those
individuals age 18-44 even if they are illiterate or unable to
communicate in English.” Medical–Vocational Guidelines of
Appendix 2 of 20 C.F.R. pt. 404, subpt. P, app. 2, 201.00(i).

11   The lowest level of language development in the DOT requires:

       Reading: Recognize meaning of 2,500 (two- or three-
       syllable) words. Read at rate of 95-120 words per minute.

                                  21
     The Court is not persuaded.     First, the Grids are not

applicable in this case because Plaintiff has both exertional

and nonexertional limitations, and an ALJ must take testimony

from a VE or consider other similar evidence, such as a learned

treatise, rather than solely rely upon the Grids at step five.

Sykes v. Apfel, 228 F.3d 259, 273 (3d Cir. 2000).     In

circumstances where the ALJ may refer only to the Grids, there

is no need for the ALJ to reconcile any conflicts between the VE

testimony and the DOT because the VE testimony is not necessary.

Thus, the Grids’ instruction as to the impact illiteracy has on

a sedentary job would singularly support the ALJ’s determination

at step five that a claimant is capable of performing that type

of job.   But where VE testimony is required, as is the case

here, and a conflict arises, the rule requiring the ALJ to

explain how the conflict impacts the step five analysis makes

sense because demonstrating that a claimant is capable of other




     Compare similarities and differences between words and
     between series of numbers.

     Writing: Print simple sentences containing subject, verb,
     and object, and series of numbers, names, and addresses.

     Speaking: Speak simple sentences, using normal word order,
     and present and past tenses.

DOT, Appendix C.

                                22
jobs in the national economy is the ALJ’s burden to prove, and

an unexplained conflict could undermine the ALJ’s ultimate

benefits determination.

     Defendant’s other arguments are unavailing as well.    The

presence of an interpreter at a hearing does not automatically

suggest the level of a claimant’s English literacy and her

overall education level.   Here, it is unknown to everyone what

the VE considered to be Plaintiff’s “education,” other than the

VE of course, whose thoughts on the issue were not elicited by

the ALJ or otherwise volunteered by the VE.    Relatedly, contrary

to Defendant’s argument that Plaintiff’s counsel should have

raised the issue at the hearing, it is not Plaintiff’s burden to

establish other work in the economy she is capable of

performing.    Moreover, the determination that Plaintiff was

illiterate was made in the ALJ’s decision, which came well after

the hearing.

     Also unknown to everyone is how Plaintiff performed her

prior work such that, as Defendant argues, it could be

extrapolated that her capability to perform a language level 2

job in the past rendered her equally capable of performing the

three jobs suggested by the VE.    Thus, the fact that Plaintiff

worked in language level 2 jobs previously does not – without



                                  23
more information as to how Plaintiff performed those jobs –

support Defendant’s position, especially when the ALJ does not

articulate that same reasoning in her decision.   See, e.g.,

Williams v. Astrue, 317 F. App’x 212, 214 (3d Cir. 2009) (noting

that a claimant’s past work was classified as medium level jobs,

but the claimant performed those prior jobs at the light level);

Karge v. Commissioner of Social Security, 2018 WL 6077981, at *2

(D.N.J. 2018)(noting that the claimant performed past work at

the sedentary level rather than at the light level as that past

work is classified by the DOT); De Diaz v. Berryhill, 2018 WL

6603865, at *3 (C.D. Cal. 2018)(rejecting the Commissioner’s

argument that because the plaintiff worked over ten years as a

machine operator, which is a Language Level One job, he could

perform a job with similar duties to those identified by the VE,

finding that the plaintiff never testified about the specifics

of her job as a machine operator, so the court was unable to

determine if her duties as she performed them were consistent

with the DOT definition, and noting that courts have routinely

rejected similar arguments (citing Obeso v. Colvin, No. 15-151,

2015 WL 10692651, at *16 (E.D. Cal. Apr. 20, 2015)(noting that

the Ninth Circuit has “resoundingly rejected” the argument that

a claimant’s prior work would excuse an ALJ from explaining how



                               24
the claimant’s language limitations would impact her ability to

perform jobs identified by the VE)).

     Finally, a finding that the ALJ erred by not fulfilling her

obligations to inquire about and explain the conflict between

the VE’s testimony and the ALJ’s determination that Plaintiff

was illiterate in English does not result in a broader rule that

effectively deems every non-English speaker or illiterate person

to be disabled.    As succinctly stated by the Ninth Circuit, “A

claimant is not per se disabled if he or she is illiterate.    We

merely hold that in order for an ALJ to rely on a job

description in the Dictionary of Occupational Titles that fails

to comport with a claimant’s noted limitations, the ALJ must

definitively explain this deviation.”    Pinto v. Massanari, 249

F.3d 840, 847 (9th Cir. 2001).    This Court makes the same

observation here, which is in accord with the SSA regulations

and the law within the Third Circuit.    See SSR 00-4p; Zirnsak,

777 F.3d at 617.

     The Third Circuit has suggested that an ALJ’s failure to

address a conflict presented by a VE’s testimony does not

automatically warrant remand where “substantial evidence exists

in other portions of the record that can form an appropriate

basis to support the result.”    Rutherford v. Barnhart, 399 F.3d



                                 25
546, 557 (3d Cir. 2005).   For example, in Zirnsak, the Third

Circuit noted that neither the ALJ nor the VE explained how a

sit/stand option would transform a subassembler job from a job

requiring “light” exertion level to a “sedentary” job, and found

that the ALJ did not elicit a reasonable explanation for this

inconsistency.   Zirnsak, 777 F.3d at 619-20.   The Third Circuit

found that the ALJ's failure to comply with the requirements of

SSR 00–4p in that instance was not fatal, however, because

substantial evidence supported the claimant’s ability to perform

three other jobs widely available in the national economy.   Id.

at 620.

     In contrast to Zirnsak, the Court cannot determine here

whether substantial evidence supports the ALJ’s conclusion that

Plaintiff is capable of performing work that exists in the

national economy because a significant vocational factor –

Plaintiff’s illiteracy in English – was not addressed for any of

the jobs the ALJ determined Plaintiff was capable of performing.

The Court does not suggest that no jobs exist that Plaintiff is

able to perform simply because of her illiteracy in English.

In order to determine whether the ALJ has supported her burden

at step five, however, the ALJ must elicit from the VE how a

claimant’s illiteracy in English would affect the jobs available



                                26
to her, when also considering her RFC, age and prior work

experience.   The ALJ must then explain how the VE’s testimony

impacts her ultimate conclusion at step five. 12   In the context

of an ALJ’s non-compliance with SSR 00-4p as it pertains to a

claimant’s illiteracy, rather than for other exertional and

nonexertional limitations, many other courts have ordered remand

for the same reasons.   See 2 Soc. Sec. Disab. Claims Prac. &

Proc. § 22:156 (2nd ed.)(citing Santiago v. Astrue, 181 Soc.

Sec. Rep. Serv. 233, 2012 WL 3194402 (E.D. Pa. 2012)(The ALJ

found the claimant was unable to communicate in English,

including reading, writing or speaking and, thus, was considered

illiterate for purposes of disability evaluation.    The ALJ's

hypothetical to the VE did not include the claimant's language

problem; therefore, it could not be determined whether the VE's


12Also in this context, the ALJ should explain the apparent
conflict between records that reflect Plaintiff is fluent in
English with the determination that Plaintiff is illiterate in
English. The Court finds this apparent conflict perplexing
although several possibilities come to mind. Obviously, the
doctor’s notes could be wrong. It may also be the case that
Plaintiff has some English language skills and the interpreter
was summoned in an exercise of caution or to assist in
understanding more technical issues and testimony. And it would
follow that if the doctor’s notes are correct, Plaintiff has
overstated her lack of English language skills. Wherever
Plaintiff may fall on this spectrum, it is clear the ALJ made a
finding Plaintiff was illiterate. As explained infra below,
that finding required a certain inquiry of the VE which did not
occur.

                                27
response to the posed question reflected claimant's inability to

communicate in English.   Although the VE testified he took into

consideration the claimant's language problem, the VE concluded

without explanation that claimant could work as an usher or

ticket taker, according to the DOT, but the DOT provided that

those positions required English language skills, thereby

strongly suggesting that the VE's answer did not adequately take

into account claimant's significant language limitation.); Smith

v. Colvin, 211 Soc. Sec. Rep. Serv. 125, 2015 WL 65544 (E.D.

Cal. 2015)(Claimant was illiterate and unable to speak English.

The ALJ did not include these language issues in a hypothetical

and all jobs offered by the VE required level 1 reasoning

according to the DOT, which included speaking in simple

sentences using normal word order, in present and past tenses;

writing simple sentences containing subject, verb and object;

and reading a series of numbers, names and addresses, and two to

three syllable words at a rate of 95–120 words per minute.

Because the ALJ had found claimant was not able to communicate

in English and was considered illiterate in English, substantial

evidence did not support the ALJ's conclusion that claimant

could perform a significant number of alternate occupations

existing in the national economy)); 2 Soc. Sec. Disab. Claims



                                28
Prac. & Proc. § 22:195 (2nd ed.)(citing Rodriguez v. Massanari,

78 Soc. Sec. Rep. Serv. 92, 2002 WL 171975 (N.D. Ill. 2002)

(Even assuming claimant's past relevant work was the job title

the ALJ chose (fish grader), the job as described in the DOT

required literacy and the ability to communicate in English and

the ALJ's findings regarding claimant's literacy and ability to

communicate in English were not supported by the record); Lugo

v. Chater, 932 F. Supp. 497, 51 Soc. Sec. Rep. Serv. 468

(S.D.N.Y. 1996), adhered to on reconsideration, (Apr. 19, 1996)

(ALJ erroneously concluded claimant had limited ability to

communicate in English and to read and write English, where

claimant testified exclusively in Spanish with aid of an

interpreter during both of his hearings; claimant's formal

education was acquired entirely in Spanish in Puerto Rico; he

communicated almost exclusively in Spanish on his past jobs and

when he had to deal with English speaking customers he sought

assistance from other employees; the claimant's testimony that

he could not read or write in English was uncontradicted in the

record; and the ALJ provided no explanation for his conclusion

that the claimant could communicate in English); Clark v.

Astrue, 165 Soc. Sec. Rep. Serv. 224, 2011 WL 1544204 (C.D. Cal.

2011) (The ALJ made no finding as to claimant's literacy and did



                               29
not even discuss his ability to read or write. The VE's

testimony that someone who was illiterate could perform the

identified jobs was inconsistent with the DOT, and the VE failed

to provide a reasonable explanation for the variance. Because

there were no findings on the claimant's level of literacy, the

VE's failure to explain the variance between her testimony and

the DOT could not be found harmless); Oeur v. Astrue, 174 Soc.

Sec. Rep. Serv. 196, 2012 WL 234642 (C.D. Cal. 2012)(The ALJ

found as part of claimant's RFC that he could not read or write

in English and required instructions translated into the

Cambodian language. However, the descriptions in the DOT for the

jobs the VE testified claimant could perform all required him to

read and write, and speak English language level 1 and 2. The VE

failed to acknowledge any conflict with the DOT and provided no

explanation for the variance between the DOT and the jobs

claimant could allegedly do. The ALJ did not resolve this

conflict and, in fact, asserted without explanation that the

VE's testimony was consistent with the DOT. The ALJ's errors

were not harmless as there was no analysis of the jobs

identified by the VE and the extent to which the job base would

be eroded by the claimant's lack of language skills, lack of

education and requirement for work instructions to be given in



                               30
Cambodian); Centeno v. Astrue, 175 Soc. Sec. Rep. Serv. 610,

2012 WL 728073 (W.D. Tex. 2012)(Claimant, who testified through

a translator and testified that she could not read, write or

speak English, was found by the ALJ to be able to communicate

“some” in English, without explaining what that meant. The ALJ

asked the VE to consider someone with the claimant's education,

without defining claimant's educational level or English

language proficiency. In response, also without articulating

what educational or language level he was considering, the VE

testified that such a person could perform the requirements of

occupations described in the DOT. However, the referenced jobs

required the ability to write and speak simple sentences, and

read a specified amount of English. Without any discussion the

ALJ determined that the VE's testimony was consistent with

information in the DOT. The ALJ's failure to include in the

hypothetical that claimant was only able to communicate “some”

English or articulate what he meant by “some” was not harmless

error. The Commissioner failed to carry his burden of

establishing claimant's English language skills were sufficient

to perform the jobs identified by the VE)).

III. CONCLUSION

     When an ALJ has failed to apply the correct legal standards



                               31
and her conclusions are not supported by substantial evidence,

the Court must decide whether to remand the case for rehearing

or to reverse and order an award of benefits.    Under Sentence

Four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner's decision “with or without

remanding the cause for rehearing.”    Melkonyan v. Sullivan, 501

U.S. 89, 99 (1991).

     Because the issue of how Plaintiff’s illiteracy in English

impacts Plaintiff’s ability to perform jobs in the national

economy is for the ALJ to determine based on testimony from a VE

– a determination on which this Court expresses no opinion - the

proper course in this action is to remand the matter for further

consideration.   Consequently, the ALJ's otherwise thoughtful and

comprehensive determination that Plaintiff is not totally

disabled as of April 16, 2013 will be reversed and remanded for

further consideration consistent with this Opinion.

     An accompanying Order will be issued.



Date: January 25, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                32
